DETAILED ACTION
Examination of Reissue Application
The present application, filed on March 22, 2018, is for a reissue examination for United States Patent Number US 9,292,075 B2, which issued to Takizawa.

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 15/933,182, including the fee set forth in 37 CFR § 1.17(e), was filed in this reissue application after allowance, but was filed before the issue fee was paid.  Thus, the request is acceptable and an RCE has been established.
Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR § 1.114.  Reissue applicant's submission filed on June 15, 2021 has been entered. 
Original claims 1-7 have been amended; no original claim has been canceled; and claims 8-43 have been newly added, but the new claims 14-33 have been canceled since the instant reissue application was filed on March 22, 2018.  Currently, the claims 1-13 and 34-43 are subject to the examination of this reissue application.

Examiner’s Statement of Reasons for Allowance
Claims 1-13 and 34-43 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With respect to claims 1-5, 8, 9, 34-40, 42, and 43, the claim limitations of the respective claims 1 and 34 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that a controller configured to, in a case where the power controller has shifted the power state of the information processing apparatus from the third power state to the first power state, clear the time measured by the timer, and not to, in a case where the power controller has shifted the power state of the information processing apparatus from the third power state to the second power state, clear the time measured by the timer.
The claims 2-5, 8, 9, 42, and 43 are dependent claims of the claim 1.
The claims 35-40 are dependent claims of the claim 34.
With respect to claims 6, 7, 10-13, and 41, the claim limitations of the respective claims 6, 7, and 41 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that clearing the time measured by the timer in a case where the power state of the information processing apparatus is shifted from the third power state to the first power state, wherein the time measured by the timer is not cleared in a case where the power state of the information processing apparatus is shifted from the third power state to the second power state in accordance with an occurrence of the first shift factor.
The claims 10 and 11 are dependent claims of the claim 6.
The claims 12 and 13 are dependent claims of the claim 7. 
Any comments considered necessary by the reissue applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992






















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992